         Case 1:19-cv-01881-PAE-SN Document 39-2 Filed 10/03/19 Page 1 of 3


                              Michael Faillace & Associates, P.C.
                                            60 East 42nd Street
                                                Suite 4510
                                           New York, NY 10165
                           Ph:(212) 317-1200                Fax:(212) 317-1620


Raymundo Salvador Uraga                                                                    October 3, 2019




                                                                                 File #:          Jeannies
Attention:                                                                       Inv #:            Sample

RE:         Raymundo Salvardo Uraga et al. v. Jeannie's Deli Corp., et al., 19-cv-1881
            (SDNY

DATE               DESCRIPTION                                       HOURS       AMOUNT        LAWYER

Feb-28-19          Reviewed and corrected complaint                     1.50        675.00            MF

                   Final review of and correct the Complaint and        0.50         50.00             PL
                   file Summons & Complaint on ECF

Mar-01-19          Reviewed case opening initial assignment             0.20         90.00            MF
                   notice, downloaded and reviewed the
                   Individual Practices of Judge Paul A.
                   Engelmayer the assigned District Judge as well
                   as the ECF Rules and Instructions

Mar-04-19          Reviewed court order referring case to               0.10         45.00            MF
                   magistrate judge

Mar-21-19          Reviewed court order granting letter motion          0.10         45.00            MF
                   for extension of time for Defendants to answer

Apr-17-19          Reviewed Initial pretrial conference order from      0.10         45.00            MF
                   Judge Order

May-01-19          call with defendant attorney, complete and           0.40        160.00             JA
                   sumbmit proposed case management plan and
                   scheduling order
May-08-19          prepare for and attend initial conference            0.10         40.00             JA

                   Reviewed the court's mediation referral order        0.20         90.00            MF
                   along with the civil case management plan and
Invoice #:      Sample                Page 2                            October 3, 2019
                Case 1:19-cv-01881-PAE-SN Document 39-2 Filed 10/03/19 Page 2 of 3



                     scheduling order and calendared upcoming
                     dates

    May-30-19        email D attorney re mediation dates and doc         0.20     80.00    JA
                     production; review draft disclosures and
                     damages chart, case calendar
    Jul-02-19        review documents produced by defendants,            0.50    200.00    JA
                     start chart summarizing records and instruct J
                     Rivas on completion
                     Drafted damages chart based off Plaintiffs          1.50    150.00    PL
                     claims

    Jul-03-19        meet with clients to review records, adjust         1.00    400.00    JA
                     damages chart

                     Created an excel sheet calculating damages          1.00    100.00    PL
                     based off Defendant's produced records

    Jul-08-19        draft and submit mediation statement                0.90    360.00    JA

    Jul-09-19        Reviewed complaint and other documents in           0.20     90.00    MF
                     preparation for mediation

    Jul-10-19        Attended Mediation with client and negotiated       4.00   1,800.00   MF
                     a resolution on client's behalf

    Aug-02-19        call with D attorney draft and file letter advise   0.20     80.00    JA
                     of status

                     Reviewed Court Order dismissing,                    0.10     45.00    MF
                     discontinuing, and closing the case

    Aug-07-19        draft settlement agreement                          0.50    200.00    JA

    Aug-08-19        Finalize settlement agreement and draft             0.40     40.00    PL
                     confessions of judgment

    Aug-27-19        worked on settlement agreement, draft and           0.50    200.00    JA
                     file letter for extension of time

    Aug-28-19        Reviewed Court Order granting the request to        0.10     45.00    MF
                     extend the deadline to reopen the action until
                     October 3, 2019
    Oct-03-19        draft fairness submission; arrange for plaintiff    1.00    400.00    JA
                     signatures, file final fairness letter and
                     agreement
Invoice #:   Sample                Page 3                            October 3, 2019
             Case 1:19-cv-01881-PAE-SN Document 39-2 Filed 10/03/19 Page 3 of 3



                  Translated the entire settlement agreement for    0.50          50.00            PL
                  Plaintiffs so that they may review and sign
                                                                         ___________
                  Totals                                           15.80    $5,480.00


    DISBURSEMENTS

    Feb-28-19     File Complaint                                                400.00
    Mar-04-19     Service on Delicious Food Mart, Inc.                           70.00
                  Service on Jeannie's Deli Corp.                                70.00
                  Service on Park Fresh Deli Express Corp.                       77.00
    Mar-05-19     Service on Isabel Doe                                          50.00
                  Service on Richie Doe                                          50.00
                  Service on Suk N Park                                           50.00
                                                                           ___________
                  Totals                                                       $767.00
                                                                                          ___________
                  Total Fee & Disbursements                                                  $6,247.00
                                                                                          ___________
                  Balance Now Due                                                            $6,247.00
